Citation Nr: 1815507	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  13-03 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for a right elbow disability.  

2.  Entitlement to an initial compensable rating for a left elbow disability.  

3.  Entitlement to service connection for a right shoulder disorder, to include as secondary to service-connected disabilities.  

4.  Entitlement to service connection for a left shoulder disorder, to include as secondary to service-connected disabilities.  

5.  Entitlement to service connection for a right hand finger joint disorder, to include as secondary to service-connected disabilities.  

6.  Entitlement to service connection for a left hand finger joint disorder, to include as secondary to service-connected disabilities.

7.  Entitlement to service connection for right arm tingling, to include as secondary to service-connected disabilities.  
8.  Entitlement to service connection for left arm tingling, to include as secondary to service-connected disabilities.  

9.  Entitlement to service connection for right thumb disorder, to include as secondary to service-connected disabilities.

10.  Entitlement to service connection for left thumb disorder, to include as secondary to service-connected disabilities.

11.  Entitlement to service connection for right foot tingling, to include as secondary to service-connected disabilities.  

12.  Entitlement to service connection for left foot tingling, to include as secondary to service-connected disabilities.  

13.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for chest pains.  

14.  Entitlement to service connection for chest pains, to include as secondary to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Army from September 1986 to October 1989 and January 1993 to March 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011, October 2011, and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the issue of entitlement to service connection for chest pains was separately certified to the Board in February 2018.  The Board has merged the two appeals into a single appeal and will be taking action on all the issues herein.  

The Veteran requested a Board hearing, but he withdrew his hearing request in a May 2016 written statement.  See 38 C.F.R. § 20.704(e).

The claim of entitlement to service connection for chest pains is being reopened herein.  The underlying issue of service connection and the remaining claims on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for chest pains was initially denied in a May 2011 rating decision; the Veteran did not appeal this determination, and new and material evidence was not received within one year of its issuance.

2.  Evidence received more than one year since the May 2011 rating decision, to include the Veteran's lay statements, VA treatment records, and private treatment records, is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for chest pains.
CONCLUSIONS OF LAW

1.  The May 2011 rating decision that denied service connection for chest pain is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2017).  

2.  New and material evidence having been received, the claim of entitlement to service connection for chest pains is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for chest pains. 


REMAND

A.  Bilateral Elbows

The Veteran was last afforded a VA elbow examination in July 2011.  The Veteran through his representative has reported that his bilateral elbow disability symptoms have worsened since that time.  See December 2017 Appellant's Brief.  As such, the Board finds that a new examination should be provided in order to assess the current nature and severity of his bilateral elbow disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Further, the July 2011 VA elbow examination is not wholly adequate pursuant to 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016); Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017) (the examiner should "estimate the functional loss that would occur during flares.").  Thus, a new examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

B.  Bilateral Arms 

The Veteran has consistently reported moderate paresthesias and/or dysesthesias.  See July 2013 VA examination report.  The July 2011 VA examiner noted that the Veteran had incidental findings of bilateral C7 cervical ribs on x-ray.  He explained that cervical ribs can occasionally be associated with upper extremity numbness and weakness; however, he determined that further tests for thoracic outlet syndrome were outside the scope of this practice.  In June 2014, VA determined that the Veteran's prior VA peripheral nerve examination reports were conflicting and that the December 2010 nerve conduction study was incomplete.  See also May 2013 VA examination report.  Thus, the Veteran was afforded a new electrodiagnostic and nerve conduction study in June 2014.  However, the study focused solely on the median, ulnar, and radial nerves.  The study did not address thoracic outlet syndrome or the musculocutaneous nerve, circumflex nerve, or long thoracic nerve.  See July 2013 VA examination report.  Thus, a new examination is necessary.  See Barr, supra. 

C.  Bilateral Shoulders

The July 2011 examiner diagnosed the Veteran with bilateral rotator cuff tendonitis, but did not render a nexus opinion on the diagnosed disorder.  Further, the Veteran sought treatment for bilateral shoulder pain during service.  The Veteran reported that he experiences pain in the bilateral shoulders and was told during service that it was related to his neck.  See May 2013 VA examination report.  The Board notes that the May 2013 VA examiner found no diagnosed bilateral shoulder disorder; however, the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  
As the Veteran has a current diagnosis of a bilateral shoulder disorder, reports that he experienced these symptoms in service, and indicates that his current bilateral shoulder disorder may be associated with service, a VA nexus opinion is required.  See 38 C.F.R. § 3.159 (c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).
Further, the Veteran's March 2012 private treatment record indicates that he underwent a right shoulder x-ray at Randolph Air Force Base clinic.  This record should be associated with the record in remand.  38 C.F.R. § 3.159(c). 

D.  Chest Pains

The Veteran's service treatment records show numerous complaints of chest pain with and without associated arm numbness.  Notably, the Veteran was diagnosed with costochondritis (Tietze's syndrome) in January 2008.  He continued to complain of chest pain and in July 2010 he was diagnosed with atypical chest pain, probable costochondritis with a comorbid neuropathy.  In January 2011, he complained of right side chest pain and left arm numbness.  The Veteran has reported intermittent chest pains since service.  As the Veteran has competently reported persistent or recurrent symptoms of chest pain during and since service and indicates that his current chest pain disorder may be associated with service, a VA nexus opinion is required.  See 38 C.F.R. § 3.159 (c)(4); see also McLendon, supra.  Further, it is unclear whether the Veteran's continued chest pain is related to a diagnosis separate and distinct from his service-connected coronary artery disease and gastroesophageal reflux (GERD).  This matter should be clarified on remand.  

E.  Tingling Bilateral Feet

The Veteran asserts that his bilateral tingling of the feet is related to service, or in the alternative to a service-connected disability.  Further, the Veteran sought treatment for bilateral foot numbness and tingling during service.  As the Veteran has competently reported persistent or recurrent symptoms of bilateral tingling of the feet during and since service and indicates that his current condition may be associated with service, a VA nexus opinion is required.  See 38 C.F.R. § 3.159 (c)(4); see also McLendon, supra.  In this regard, it is unclear whether the Veteran's continued bilateral tingling of the feet is related to a diagnosis separate and distinct from his service-connected bilateral lower extremity radiculopathy.  This matter should be clarified on remand.  

Updated VA and private treatment records should be secured on remand.  In this regard, as the record does not demonstrate the presence of a current disability in the bilateral hand and finger joints to include the thumbs, action on these claims is deferred pending this development.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain all outstanding VA treatment records. 

2. With any necessary assistance from the Veteran, obtain all outstanding private treatment records, to include the March 2012 right shoulder x-ray from Wilford Hall/Randolph Air Force Base clinic.  If any records are unavailable, notify the Veteran pursuant to 38 C.F.R. § 3.159(e).

3. Then schedule the Veteran for a VA examination to determine the current nature and severity of his bilateral elbow disability.  The claims file, to include a copy of this remand must be made available to and be reviewed by the examiner.  All indicated studies, tests, and evaluations must be conducted, and all findings reported in detail.  The examiner is asked to address the following:

(a) Full range of motion testing must be performed where possible.  The joints involved should be tested in (1) active motion, (2) passive motion, (3) in weight-bearing, (4) and in nonweight-bearing.  Please specify range of motion measurements in all areas outlined above.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

(b) Considering the Veteran's reported history, please also provide an opinion describing functional impairment of the Veteran's bilateral elbow disability due to flare-ups, accounting for pain, incoordination, weakened movement, and excess fatigability on use, and, to the extent possible, report such impairment in terms of additional degrees of limitation of motion.  If the examiner is unable to provide such an opinion without resort to speculation, the examiner must provide a rationale for this conclusion, with specific consideration of the instructions in the VA Clinician's Guide to estimate, "per [the] veteran," what extent, if any, flare-ups affect functional impairment.  The examiner must include a discussion of any specific facts that cannot be determined if unable to opine without speculation.

A complete rationale shall be given for all opinions and conclusions expressed.

4. Then schedule the Veteran for a VA examination to determine the nature and etiology of his chest pains, bilateral tingling of the feet, bilateral upper extremity and bilateral shoulder disorders.  The claims file must be made available to the examiner.  All necessary testing should be accomplished, to include neurological testing of all upper, middle and lower radicular groups, including but not limited to the musculocutaneous nerve, circumflex nerve, and long thoracic nerve, and any testing to confirm a diagnosis of thoracic outlet syndrome.  The examiner should provide opinions on the following:  

(a) For each chest, bilateral upper extremity, bilateral lower extremity, and bilateral shoulder disorder diagnosed since October 2010 (chest pain since January 2014), to include but not limited to costochondritis (Tietze's syndrome), bilateral rotator cuff tendonitis, and thoracic outlet syndrome, please opine whether it is at least as likely as not (50 percent probability or more) that such disability:

(1) had its onset during service, or is related to any in-service disease, event, or injury therein, including the documented complaints of chest pain, bilateral shoulder pain and bilateral arm and foot numbness;
(2) is proximately due to his service- connected disabilities, to include but not limited to his bilateral lower extremity radiculopathy, cervical spine disability, bilateral cubital tunnel syndrome, lumbar spine, and bilateral elbow disabilities;
(3) is aggravated (worsened) by his service- connected disabilities, to include but not limited to his bilateral lower extremity radiculopathy, cervical spine disability, bilateral cubital tunnel syndrome, lumbar spine, and bilateral elbow disabilities.

Regarding the claim of service connection for bilateral arm numbness and bilateral shoulder pain, the examiner must address the incidental findings of prominent bilateral C7 cervical ribs on x-ray in July 2011.  

(b) The examiner is requested to state whether the Veteran's chest pain is a residual or symptom of his service-connected coronary artery disease and GERD or is manifested by a separate and distinct diagnosis.

(c) The examiner is requested to state whether the Veteran's bilateral tingling of the feet is a residual or symptom of his service-connected bilateral lower extremity radiculopathy or is manifested by a separate and distinct diagnosis.

The examiner must provide robust rationales for each opinion.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  

5. Then, after taking any additional development deemed necessary, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


